*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Request for Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.	
Priority
This application is a 371 of PCT/EP2016/064016 filed on 06/17/2016, which claims benefit in provisional application 62/181,273 filed on 06/18/2015, and claims foreign benefit in EPO application EP15172799 filed on 06/18/2015.
Claim Status
Claims 28-34, 37, 38, 43-49, 51-54, 57-62, 64, 65, 67-76, and 78-82 are pending and examined. Claims 1-27, 35, 36, 39-42, 50, 55, 56, 63, and 66 were cancelled. Claims 29, 33, 
Claim Interpretation
Independent claims 28 and 67 recite an activated pre-polymer. The claims are interpreted in light of paragraph 0046, which states that the pre-polymer can be activated by introducing functional groups that can react or be reacted to form crosslinks. The pre-polymer is activated by reacting one or more functional groups on the pre-polymer backbone with one or more functional groups that can react or be reacted to form crosslinks resulting in cured polymer.
Withdrawn Claim Objections
Objection to claim 64 is withdrawn because the phrase “the polymer unit” was replaced with “the polymeric unit”.
Objections to claims 70 and 75 are withdrawn because the claims no longer depend from a rejected claim.
Withdrawn Claim Rejections -35 USC § 112
Rejection to claim 77 is withdrawn because the claim was cancelled.
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 67-69, 71-74, 76, and 77 over Bettinger (US 2009/0047256 A1 Published February 19, 2009) are withdrawn because applicant authorized amendment of claim 67 where the molar ratio of greater than about 0.02 mol/mol is replaced with a molar ratio of greater than about 0.1 mol/mol. Bettinger teaches less than 5% substitution of terminal carboxyl groups on the polymer, which is equivalent to 0.05 mol/mol of anhydride relative to sebacic acid monomer. A range of greater than about 0.1 mol/mol is not obvious over a range of less than 0.05 mol/mol. 
Election/Restriction
Claims 28-34, 37, 38, 43-48, 64, 65, 67-74, 76, and 78 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 49, 51-54, 57-59, 61, 62, and 79-82, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 7, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 28-34, 37, 38, 43-48, 64, 65, 67-74, 76, and 78 are allowable. Claim 60, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group IV, as set forth in the Office action mailed on March 7, 2019, is hereby withdrawn and claim 60 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation 
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kyu Yun Kim on July 14, 2021.
The application has been amended as follows:
In claim 67 line 13, replace “0.02” with --0.1--.
Cancel claim 75.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record in Bettinger.
Independent claims 28 and 67 require the molar ratio of the one or more grafted anhydride moieties to B is about 0.1 mol/mol or greater. Bettinger is the closest prior art of record and Bettinger teaches less than 5% substitution of terminal carboxyl groups on the polymer, or 0.05 mole/mole of anhydride relative to sebacic acid monomer. The claims are not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Claims 28-34, 37, 38, 43-49, 51-54, 57-62, 64, 65, 67-74, 76, and 78-82 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma Pipic whose telephone number is (571)270-7459.
The examiner can normally be reached on M-F 9:00am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617